Citation Nr: 0417703	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating higher than 10 percent as of November 
1, 2001, for prostate cancer including residuals of a 
prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
October 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the veteran's claim for service connection for 
prostate cancer, to include residuals of a prostatectomy.  
The RO initially assigned a 100 percent rating effective June 
29, 2001.  But as of November 1, 2001, a 10 percent rating 
was assigned.  The veteran is contesting the 10 percent 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2002, a Decision Review Officer (DRO) reviewed the 
claim and issued a decision via the statement of the case 
(SOC) confirming the 10 percent rating.

More recently, in August 2003, the DRO again reviewed the 
claim and again confirmed the 10 percent rating - finding no 
evidence of clear and unmistakable error (CUE) to overturn 
the RO's April 2002 decision assigning this rating.  
The veteran did not appeal the CUE determination, itself, 
only the April 2002 decision assigning the 10 percent rating 
at issue.

Unfortunately, however, because further development is needed 
before the Board can make a decision concerning this claim, 
the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In April 2001, the veteran underwent a radical prostatectomy 
after a diagnosis of prostate cancer earlier that year.  His 
claim for service connection was granted; however, he argues 
the VA medical examinations he underwent in March 2002 and 
January 2004 were insufficient for rating his disability 
because the examiners simply did not ask him questions 
pertaining to all the relevant criteria.

Ratings are determined by applying a schedule of ratings 
(Rating Schedule) that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2003).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  See, too, Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

The veteran's disability has been rated based on Diagnostic 
Codes 7527 and 7528.  38 C.F.R. §4.115(b) (2003).  Diagnostic 
Code 7527 states that postoperative residuals of the prostate 
gland should be rated as a voiding dysfunction or 
urinary tract infection, whichever is predominant.  Voiding 
dysfunctions and urinary tract infections, in turn, are rated 
under 38 C.F.R. § 4.115(a).

During his March 2002 VA medical examination, the veteran's 
primary complaint was erectile dysfunction (i.e., sexual 
impotence).  He also complained of frequent urination, 
"voiding approximately 4-5 times during the day at every 2-3 
hours intervals."  He denied experiencing any dysuria, 
problems starting urination, or any other problems with his 
urinary stream.  He also denied experiencing incontinence.



The rating criteria for frequent urination under 38 C.F.R. 
4.115(a) are as follows:

Daytime voiding interval less than one hour, or; 
awaken to void five or more times per night 
..................................................40
Daytime voiding interval between one and two 
hours, or; awakening to void three to four times 
per night....................................20
Daytime voiding interval between two and three 
hours, or; awakening to void two times per 
night.................................10

The report of the March 2002 VA medical examination 
does not mention whether the veteran awakens to void 
during the night.  And even though the RO requested 
another examination to specifically address the degree 
of voiding dysfunction during the day and night, the 
January 2004 VA examination is again silent one way or 
the other on this determinative issue.  The examiner's 
silence is insufficient to show the lack of 
symptomatology.  See Wisch v. Brown, 8 Vet. App. 139, 
140 (1995).  So in order to properly evaluate the 
severity of the veteran's disability, he must be 
scheduled for another VA examination and the report of 
it must contain findings addressing the specific 
diagnostic criteria that are applicable.  
See Beverly v. Brown, 9 Vet. App. 402, 406 (1996).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with 
and satisfied.  Note:  This should include 
requesting that the veteran provide all 
relevant evidence in his possession not 
already on file.

2.  Schedule the veteran for an appropriate 
VA medical examination to assess the severity 
of his service-connected prostate cancer, 
including the residuals of the prostatectomy.

The examiner should state whether the veteran 
experiences any of the symptomatology under 
Diagnostic Code 7527, to include 38 C.F.R. 
4.115(a).  But of particular note, 
the examiner should state whether the veteran 
awakens to void during the night and, if so, 
how many times.

To facilitate making these necessary 
determinations, the claims folder and a copy 
of this remand must be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder for the veteran's pertinent 
medical history.  All necessary testing 
should be done.

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the questions 
to which answers are provided.

3.  Review the claims file.  If any 
development requested is incomplete, 
including if the examination report does not 
contain sufficient information to respond to 
the questions posed, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 11 
Vet. App. 268 (1998).



4.  Then readjudicate the claim for a rating 
higher than 10 percent for the prostate 
cancer and associated residuals.  In doing 
so, consider whether the rating should be 
further "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If benefits 
are not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it to 
him and his representative.  Give them time 
to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


